Exhibit 10.11
 


 
AGREEMENT FOR THE OPERATION AND MAINTENANCE OF
 
COLSTRIP STEAM ELECTRIC GENERATING PLANT
 




Index
     
I.
Term                                                                                                                        
 
II.
Definitions                                                                                                                        
 
III.
Operation –
General                                                                                                                        
 
IV.
Operation –
Employees                                                                                                                        
 
V.
Operation –
Safety                                                                                                                        
 
VI.
Operation – Coal
Fuel                                                                                                                        
   
(a)        General                                                                                                                
   
(b)        Standby Coal
Storage                                                                                                                
   
(c)        Allocation of Coal
Costs                                                                                                                
 
VII.
Operations –Scheduling of Power &
Energy                                                                                                                        
 
VIII.
Operation –
Records                                                                                                                        
 
IX.
Operation –
Water                                                                                                                        
 
X.
Maintenance –
General                                                                                                                        
 
XI.
Scheduling of
Outages                                                                                                                        
 
XII.
Working Capital Operating Funds and Capital Improvements Funds
 
XIII.
Maintenance – Spare
Parts                                                                                                                        
 
XIV.
Operating and Maintenance Expenses and
Accounting                                                                                                                        
 
XV.
Annual Review of O & M
Costs                                                                                                                        
 
XVI.
Disposal of Waste or Surplus Commodities Materials, Equipment & Other Personal
Property
 
XVII.
Uncontrollable
Forces                                                                                                                        
 
XVIII.
Applicable Laws and
Regulations                                                                                                                        
 
XIX.
Obligations are
Several                                                                                                                        
 
XX.
Notices                                                                                                                        
 
XXI.
Execution                                                                                                                        
 
XXII.
Assignment                                                                                                                        
 

 

AGREEMENT FOR THE OPERATION AND MAINTENANCE OF
 
COLSTRIP STEAM ELECTRIC GENERATING PLANT
 
ROSEBUD COUNTY, MONTANA
 




THIS AGREEMENT made as of the 30th day of July, 1971, by and between THE MONTANA
POWER COMPANY, a Montana corporation, hereinafter referred to as "Montana," and
PUGET SOUND POWER & LIGHT COMPANY, a Washington corporation, hereinafter
referred to as "Puget".
 
I.
Term

 
This Agreement shall be effective and binding when executed and shall run
concurrently with the Ownership Agreement and shall have the same term as that
set forth in Section 26 of the Ownership Agreement.
 
II.
Definitions

 
Wherever used in this Agreement:
"Owners", "Ownership Agreement", "Project" and "Project Agreements" shall be as
defined in Section 1 of the Construction and Ownership Agreement executed
concurrently herewith.
"Coal Supplier" shall mean WESTERN ENERGY COMPANY or its authorized
representative or successor under the Coal Agreement which is defined in the
Ownership Agreement.
"Ownership Percentage" shall be as defined in Section 2 of said Ownership
Agreement.
 
III.
Operation – General

 
(a)           The Owners hereby appoint Montana (hereinafter "Operator") as the
Operator of the Project on behalf of and for the account of all Owners.  Except
as otherwise herein provided Operator on behalf of the Owners shall operate and
maintain the Project, hire all Project personnel, pay all operating, and
maintenance expenses including labor payroll, flame stabilization fuel, water,
materials and supplies, excepting coal fuel.
(b)           Montana accepts appointment as Operator and agrees that it will
operate and maintain the Project at the lowest reasonable cost and in a prudent
and skillful manner in accord both with the standards prevailing in the utility
industry for projects of a similar size and nature and with applicable laws and
final orders or regulations of regulatory or other agencies having
jurisdiction.  It is recognized that the Operator must have the latitude
necessary to operate and maintain the Project in such manner.  Each Owner shall
have the right to require that the Project be operated and maintained as
provided in this paragraph.
(c)           Unless Puget gives its consent in writing, Montana shall not
assign or delegate its responsibilities as Operator herein to any other firm,
person, corporation or other entity except to a wholly owned subsidiary of
Montana or a successor to Montana which results from a corporate reorganization
in which there has been no significant change in beneficial ownership.
 
IV.
Operation – Employees

 
(a)           All persons employed in the operation and maintenance of the
Project, other than employees of independent contractors, shall be Montana
employees, except as provided in subsection (e) hereof, and shall not be
considered to be employees or agents of Puget.
(b)           A force of able and efficient manpower shall be the responsibility
of the Operator and, as employer of the force, Operator will have the authority
to hire and fire personnel as necessary.  The work force will be employed in the
classifications necessary to operate and maintain the Project and its associated
facilities.  It will be the Operator's responsibility to negotiate any contracts
entered into with unions and to set such wage scales for nonunion personnel as
reasonably necessary to the operation.
(c)           A training program shall be instituted by Operator to assure the
availability of qualified personnel for the operation and maintenance of the
Project.  If such training program utilizes facilities of Montana other than
Project facilities, the costs of such training shall be allocated on an
equitable basis to Project costs hereunder.  Operator agrees to make such
training program and reasonable use of Project facilities available to employees
of Puget for the purpose of training and the costs of such training shall be
apportioned equitably between Puget and the Project.
(d)           The Operator shall pay promptly all sums due employees or due any
governmental or other agency on their behalf or on account of their employment
and shall not permit any labor claims to become a lien against the property of
the Owners, other than claims that are being contested in good faith.
(e)           Puget shall have the right to furnish one full-time employee to
fill a supervisory position.  By mutual agreement between Puget and Operator,
Puget may supply additional employees on a full-time or temporary basis.  Said
employees shall remain employees of Puget and may keep Puget advised concerning
matters involving operation of the Project, but, with respect to their duties at
the Project, said employees shall be under the supervision of and primarily
responsible to the Project superintendent.  Operator shall have no authority to
fire Puget employees but may require that Puget transfer any employee from the
Project.  The salary and related costs of Puget employees shall be part of the
operating expense of the Project and shared by the Owners in the same manner as
other Project costs.
 
V.
Operation – Safety

 
The Operator shall develop and sponsor an adequate safety program for protection
of personnel and equipment.  Good housekeeping shall be practiced.  In the
interests of safety, but subject to the rights of the other Owners to inspect
the Project as provided in the Ownership Agreement, the Operator may control
access to the premises as necessary or as may be prescribed by lawful authority.
 
VI.
Operations – Coal Fuel

 
 
(a)
General

 
(1)           Each Owner agrees to timely provide the Operator with its coal
delivery schedules to be furnished to the Coal Supplier under paragraph 3 of the
"Coal Agreement".  Owners authorize Operator to execute and deliver appropriate
purchase orders to the Coal Supplier for said amounts to be delivered.  The
scheduling, delivery and payment for coal consumed in generation shall be as set
forth in this Agreement and in the "Coal Agreement".
(2)           Subject to the foregoing and as more specifically set forth
hereinafter, Operator shall assume responsibility for the timely scheduling of
coal supplies necessary to meet the generating requirements of the Owners
pursuant to Section VII herein and to meet the Owners' respective coal storage
requirements.
 
 
(b)
Standby Coal Storage

 
(1)           Each Owner shall have the right to use the coal storage area in
the same proportion as its Ownership Interest in the Project.  During any time
any portion of such coal storage area is not being used by an Owner entitled to
such use, it may be temporarily used by the other Owner; provided:  that such
use shall not interfere with an Owner's ability to schedule coal into its
portion of the coal storage area; that if sufficient storage is not available to
accommodate the coal scheduled into storage, the Owner temporarily using such
area shall make such arrangements as are necessary in order to avoid any such
interference, such as exchange of coal in storage for coal scheduled into
storage or transferring coal in storage to the other Owner at the current cost
of coal from the coal supplier; and that if an Owner suffers an economic loss in
the form of increased coal costs or penalties assessed by the coal supplier
because of the other Owner's temporary use of storage in excess of its share,
the Owner suffering such loss shall be made whole by Owner causing such loss.
(2)           The Owners shall cooperate in scheduling of coal from the Supplier
and scheduling of coal in and out of storage in order to minimize rehandling;
for example, coal of one Owner already in storage may be exchanged with the
other Owner for coal that is scheduled into storage.
(3)           At least annually the Operator shall survey the coal in storage
and determine its amount.  If the coal in storage, as determined by such survey,
is greater or less than the amount shown in the records maintained by the
Operator, the amount in such records for each Owner will be increased or
decreased pro rata, as the case may be, based upon the average of the daily
balances of coal in storage for each Owner during the period since the last
survey, or by such other method as may be agreed upon by the Owners.  If such
adjustment results in any Owner having a negative coal balance, such Owner shall
make arrangements to eliminate its negative position as soon as reasonably
possible.
(4)           If casualty or other forces cause a sudden or rapid loss of coal
in coal storage, such loss shall be estimated or surveyed, as may be appropriate
in the circumstances, and shared by the Owners' pro rata, based upon the amount
of coal of each in storage immediately preceding the loss, as shown in the
records.
 
 
(c)
Allocation of Coal Costs

 
(1)           Operator shall, pursuant to the procedures established by the
Owners' Committee, prepare a "Distribution Notice" to be provided to the Coal
Supplier pursuant to subsection 7.2 of the Coal Agreement which notice shall be
in a form to be mutually agreed upon.  The Owners' Committee shall prescribe a
procedure for equitably allocating the amount of coal consumed to each Owner in
each twenty-four (24) hour period taking into account the daily average
generation of each Owner and such adjustments as may be desirable to correct any
inequities which might arise out of the method of plant loading and similar
considerations.
(2)           Complete records shall be kept by Operator as prescribed by the
Owners' Committee, including the consumption of coal, the Btu content thereof,
the amounts allocated to the respective Owners, the amounts in and out of
storage and the amount each Owner has in storage.
(3)           Annually Operator shall compute price adjustments for Btu content
of coal pursuant to Section 8 of the Coal Agreement and furnish notification
thereof to each Owner and to Coal Supplier.
(4)           In the event of notification by Coal Supplier of any proposed
adjustments for Cost Changes under Section 9 of the Coal Agreement, Owners shall
meet to examine such proposal.
(5)           In the event Owners are required to make additional payments to
the Coal Supplier under subsection 7.5 or 7.8 of the Coal Agreement, such costs
shall be divided equitably taking into account each Owner's deficiencies or
surpluses in scheduling its respective share of 1,500,000 annual tons (or, for
purposes of subsection 7.8 the "adjusted minimum annual tonnage" if applicable)
any savings from sales of coal to third parties, and of the facts or
circumstances including force majeure reasonably affecting such costs.  In the
event the Owners receive any credits from the Coal Supplier such credits shall
be divided equitably taking into account each Owner's purchases of coal during
the time period involved and such other facts and circumstances reasonably
giving rise to such credits.
 
VII.
Operations – Scheduling of Power and Energy

 
(a)           Each Owner shall furnish its generation schedule to the Operator
in accordance with the procedures hereinafter set forth and shall be entitled to
schedule and take an amount of generation up to but not to exceed its Ownership
Percentage of the Project's net generating capability.  The total of such
schedules shall be within the limits of the capability of the Project during the
period covered by such schedules.  Subject to the terms, covenants, and
conditions contained in the Project Agreements, the Operator will operate the
Project in accordance with such generation schedules.
(b)           At least eight (8) hours before 12:01 a.m. of each day, the Owners
shall make available to the Operator the hourly schedules of desired energy
operation for the day.  Changes in such scheduled energy operations may
thereafter he made at any time by an Owner.
No Owner shall schedule a rate of change of its share of output greater than
such Owner's Percentage of a rate of change which is within the ability of the
Project to perform; provided, however, that if one Owner schedules a rate of
change of output less than its percentage of such Project ability, the other
Owner may schedule a rate of change of output greater than its percentage of
such Project ability, subject to meeting a total rate of change of output which
is within the ability of the Project to perform.
Any Owner desiring to schedule less than its Ownership Percentage of the minimum
operating capability of each unit of the Project, when it is operating, may do
so provided that such Unit's or Units' total scheduled output is at or above its
overall minimum operating capability.
The Owners' Committee shall, as soon as necessary information is available, set
a mutually agreeable minimum normal operating capability for each unit of the
Project and shall establish rules with respect to each Owner's obligation to
schedule its percentage of the minimum normal operating capability of each unit
of the Project.
(c)           The Operator shall hold deviations from schedule to a
minimum.  Unless otherwise agreed among the Owners, actual generation in any
hour shall be apportioned among the respective Owners in proportion to the
generation schedules of the respective Owners.
(d)           When the actual or anticipated net electrical generating
capability of the Project during any particular hour is for any reason reduced
from its anticipated capability, and such reduced capability is less than the
total amount scheduled, the amount of energy available to each Owner having a
schedule for such hour, except as may otherwise mutually be agreed, shall be
equal to such Owner's Ownership Percentage of the plants reduced generating
capability, and the schedule for each such Owner shall be appropriately reduced
for such hour.  The Operator shall promptly notify each Owner of any change in
operating limits or operating capability of any Project unit, and the respective
Owners shall thereupon make any necessary changes in their respective generation
schedules to conform such schedules to any limitation thereof arising out of the
operation of this subparagraph (d).
 
VIII.
Operation – Records

 
The Operator shall keep adequate records of Project operations as necessary to
reflect the efficiency of Project operation and maintenance programs and to
record generation of power, and shall keep such other records as required by
regulatory authorities.  All records shall be made available for inspection by
the Owners as desired.
 
IX.
Operation – Water

 
The Operator will operate and maintain the water pipeline and related
facilities.
 
X.
Maintenance – General

 
(a)           It shall be the Operator's responsibility to maintain equipment,
buildings, and other facilities associated with the Project in accordance with
good utility practice, manufacturer's recommendations, and applicable State and
Federal regulations.
(b)           The Operator will maintain a work force of mechanics, machinists,
welders, electricians, and other classifications as necessary to carry out a
routine preventive maintenance program.
(c)           Extraordinary maintenance may require work in excess of that
required on a normal basis.  The Operator will contract such extraordinary work
or temporarily add to the Project maintenance force or both as necessary to
accomplish the work.


XI.
Scheduling of Outages

 
(a)           Scheduled outages for major maintenance shall be as required by
the manufacturers' applicable conditions of sale and delivery of the affected
facilities and equipment or as the manufacturer may advise from time to time,
unless otherwise agreed by the Owners' Committee.
(b)           All outages for maintenance shall be scheduled at such times as
shall be directed to the Operator by Owners' Committee, provided, however, that
any outages required for maintenance affecting the safety of the Project shall
he scheduled by the Operator as required.
 
XII.
Working Capital Operating Funds and Capital Improvement Funds

 
(a)           The Owners shall furnish working capital as required for operation
and ordinary maintenance.
(b)           Prior to commencement of commercial operation of the Project,
Puget, upon not less than ten (10) days' notice, will advance to Operator
one-half (½) of the minimum amount deemed necessary by Owners to provide working
capital adequate for continuous operation of the Project.  Such amount shall be
mutually determined by Owners based upon the budgeted total operating costs of
the Project, excluding fuel, for a forty-five (45) day period.  This amount
shall be reviewed periodically by the Owners to determine its adequacy.
(c)           (i)           On or before September 1 of each year, the Operator
shall submit to the Owners a budget of its estimate of operation and maintenance
costs, and fuel costs, other than coal, by calendar months for the operating
year beginning January 1 next following.  Such budget shall be subject to
approval by the Owners which approval shall not unreasonably be withheld; if
such approval is not given by November 1 in any such year, the Owners shall
agree upon a revised budget not later than December 1 of such year.  Each budget
shall include such items of expenditure for replacement and repair of Project
facilities as are normal to projects of a similar character and shall provide an
adequate contingency item for emergency repairs and replacements.  The Operator
will submit budget revisions as may become necessary from time to time during
any operating year which Owners shall promptly consider and which shall
similarly be subject to approval by Owners.  The budget will control
expenditures for operating purposes through the ensuing year, except as may be
required in an emergency.
The budget will list the work force and expense therefor, materials, supplies,
and other expenses associated with the normal maintenance
program.  Extraordinary items of maintenance will be detailed to set forth the
cost of labor required beyond that available from the regular force and other
expense which will be incurred.
The maintenance budget shall include an additional 10% or an amount as mutually
agreed by the Owners' Committee for contingencies to allow for expeditious
handling of items of unforeseen maintenance, the delay of which would endanger
equipment or personnel, or which would restrict production below the output
required.  Items of unforeseen maintenance for which an expenditure would be
made from the contingent
budget items which are estimated to cost $50,000 or more will be referred to the
Owners for approval before the expenditure is committed.
In the event of emergency or forced outages, reductions in Project capability,
or instances of unforeseen maintenance restricting production below that
required by the Owners during which repairs could be effected more rapidly by
expenditure of overtime, the Owners will be individually notified, and those
desiring accelerated repairs will equally share the expediting costs expended to
return the Project to the required operating level at an earlier date.
(ii)           On or before September 1 of each year, the Operator shall prepare
a construction budget of items of capital improvements, betterments,
replacements (other than normal replacements budgeted under the foregoing
provisions of this subparagraph (c)) or other capital expenditures and
retirements of facilities and equipment, relating to Project facilities as may
be suggested or proposed by any Owner, for construction commencing during the
year beginning January 1, next following.  Upon unanimous approval of Owners of
a construction budget the Owners will be responsible for payment of their
respective percentage shares of the cost of any such improvement, betterment,
capital expenditure or retirement so approved.  Puget shall deposit funds in
advance as necessary for construction and the Operator shall perform, or cause
to be performed, such construction under procedures similar to the Project
construction.  The rights, titles and interests, including Ownership Percentage
interest, of any Owner in and to any such capital additions, improvements,
betterments or replacements shall be in the same percentage as the ownership
interest provided in the Construction and Ownership Agreement.  Proceeds from
salvage shall be distributed to the Owners or with the unanimous approval of the
Owners applied to obligations of the Project.
(iii)           The Owners recognize that it will be necessary for continued
operation of the Project, or to maintain the Project in operable condition, that
the Operator be in a position to meet commitments for payroll, repairs and
replacements, materials and supplies, services and other expenses of a
continuing nature in order that it may fulfill its obligations to the Owners as
Operator under this Agreement.  Accordingly, notwithstanding the foregoing
provisions of this subparagraph (c), the Operator may make all expenditures in
the normal course of business, or in an emergency, as necessary for the proper
and safe operation and maintenance of the Project; as soon as practicable after
the making of any such expenditures the Operator shall make a full report
thereof to Owners.
(d)           Any action required by a final and binding order of any public
authority having jurisdiction or in any emergency for the safety of the Project
will be taken by the Operator.
(e)           The Operator shall provide each Owner with regular monthly reports
on construction, operation and maintenance of the Project.  Each Owner shall
have the right through its officers, employees or agents to inspect the Project
and Project records at any reasonable time.
 
XIII.
Maintenance – Spare Parts

 
A reasonable and adequate supply of spare parts will be provided by the Owners
and stocked for maintenance of Project equipment.  The Operator shall reorder
items of stock used in the maintenance program as necessary.
 
XIV.
Operating and Maintenance Expenses and Accounting

 
(a)           The Operator will pay all operating and maintenance expenses of
the Project.
(b)           On or before the twenty-sixth (26th) day of each month, the
Operator shall render to each Owner a statement showing for the preceding
accounting month:
(1)           All Project operation and maintenance expenses paid or accrued by
the Operator during the preceding accounting month including but not limited to:
(i)           The cost of all payroll including related payroll taxes of direct
Project employees;
(ii)           Payroll of Montana's employees, other than those customarily
charged to Montana's administrative and general expenses, and other than direct
Project employees, on an actual time basis including related payroll taxes such
as social security taxes and unemployment insurance costs;
(iii)           Materials and supplies including related purchasing and handling
costs;
(iv)           Reasonable traveling expense including use of Owner's
transportation equipment;
(v)           Any purchase power costs as agreed by the Owners' Committee ;
(vi)           Communication costs directly related to the Project;
(vii)           Other miscellaneous costs.
(2)           As a reimbursement for General Office electric system
administrative and general expenses and related employee benefit costs
indirectly applicable to the Project but not charged thereto, Montana will
charge monthly to the Project costs a percentage of the total Project labor
costs incurred during the previous month, which labor costs include a loading
rate to cover pay for time not worked such as vacation, holidays, sick leave,
etc.  The applicable percentage rate shall be determined annually by agreement
of the Owners and shall be based upon the Montana's actual costs during the
previous year.  The applicable rate shall be the quotient of dividing the total
of the Montana's general office electric system annual charges to F.P.C.
account 920 Administrative and General Salaries and account 921, Office Supplies
and Expenses by the Montana's total annual electric system labor costs,
including charges to construction, retirements and clearing accounts.
(c)           On or about the fifth (5th) day after receipt of the Operator's
said statement, Puget shall pay to Montana as Operator its Ownership Percentage
share of the total operation and maintenance expenses shown on said statement.
(d)           The Operator's said statement shall be by account classification
in accordance with the Uniform System of Accounts prescribed for electric
utilities by the Federal Power Commission, except as may be otherwise directed
by the Owners; provided, however, that in the event differing requirements of
differing Owners require additional accounting records, the Operator shall
furnish such records as may reasonably be required for each Owner's such
purposes.
(e)           It is recognized by the Owners that the A&G expense provision
above is designed to reimburse Montana for normal and routine accounting and
other supervisory costs related to the Project.  In the event extraordinary
matters requiring significant expenditure of time or expense by officers, other
supervisory personnel of either Owner or outside consultants are necessary in
order to preserve or protect the Project such as major administrative or legal
proceedings, or similar matters, the Owners may, by mutual consent, permit such
extraordinary costs to be charged directly to Project operating expenses in
addition to the above A&G expenses, which consent shall not be unreasonably
withheld.
 
XV.
Annual Review of O&M Costs

 
At least annually, the Owners' Committee shall review the allocation of
operation and maintenance costs under this Agreement to determine whether there
are any material inequities and, if there are material inequities, shall devise
a procedure for correcting the same.
 
XVI.
Disposal of Waste or Surplus Commodities, Materials, Equipment and
Other Personal Property

 
(a)           The fly ash and the bottom ash and other by-products of combustion
removed from boiler furnace will be disposed of by the Operator.  The costs of
such disposal shall be included as an operating expense and charged back to the
Owners in proportion to their respective coal consumption.
(b)           Any commodities, materials, including fly ash, equipment or other
real or personal property which is produced from or is available from the
Project and which is surplus to the then present or reasonably foreseeable
future requirements of the Project may be sold or otherwise disposed of upon
such terms and conditions and for such periods of time and the proceeds divided
as may be approved by Owners.
(c)           The foregoing shall not be applicable under any circumstances or
in any manner to sale or disposal of electric energy.


XVII.
Uncontrollable Forces

 
The Operator shall not be considered in default of any of its obligations
hereunder if failure of performance shall be due to uncontrollable forces.  The
term "Uncontrollable Forces" shall mean any cause beyond the control of the
Operator affected and which by the exercise of reasonable diligence, the
Operator is unable to overcome, and shall include but not be limited to an act
of God, fire, flood, explosion, strike, labor disputes, labor or material
shortages, sabotage, an act of the public enemy, civil or military authority,
including court orders, injunctions, and orders of government agencies with
proper jurisdiction prohibiting acts necessary to performance hereunder or
permitting any such act only subject to unreasonable conditions, insurrection or
riot, an act of the elements, failure of equipment, or inability to obtain or
ship materials or equipment because of the effect of similar causes on suppliers
or carriers.  Nothing contained herein shall be construed so as to require
Operator to settle any strike or labor dispute in which it may be involved.  Any
party rendered unable to fulfill any obligation by reason of uncontrollable
forces shall exercise due diligence to remove such inability with all reasonable
dispatch.
 
XVIII.
Applicable Laws and Regulations

 
The Operator in its performance of its obligations hereunder shall conform to
all applicable laws, rules and regulations and, to the extent that its
operations may be subject to the jurisdiction of State or Federal regulatory
agencies, shall conform to the terms of valid and applicable orders of any such
agencies.
 
XIX.
Obligations are Several

 
The duties, obligations and liabilities of Montana and Puget hereunder are
intended to be several and not joint or collective and neither shall be jointly
or severally liable for the acts, omissions, or obligations of the
other.  Nothing herein contained shall be construed to create an association,
joint venture, partnership, or impose a partnership duty, obligation or
liability, between Montana and Puget.  Neither party shall have a right or power
to bind the other party without its express written consent, except as expressly
provided in this Agreement.  This Agreement shall be construed in accordance
with the laws of the State of Montana.
 
XX.
Notices

 
Any notice, demand, or request provided for in this Agreement served, given, or
made in connection therewith, shall be deemed properly served, given or made if
given in person or sent by registered or certified mail, postage prepaid,
addressed to the party or parties at its principal place of business to the
attention of the president or chief executive officer of Montana and Puget.  Any
party may at any time, and from time to time, change its designation of the
person to whom notice shall be given by giving notice to all other parties as
hereinabove provided.
 
XXI.
Execution

 
This Agreement shall be effective and binding when executed by Montana and Puget
as hereinabove provided.
 
XXII.
Assignment

 
This Agreement may not be assigned except as provided in paragraph 16 of the
Ownership Agreement.
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in several
counterparts.
 
 
ATTEST:
 
/s/ W. Watson                                     Secretary
 
 
PUGET SOUND POWER & LIGHT COMPANY
 
 
By  /s/ D. H. Knight                                                 
Vice President
 
 
ATTEST:
 
/s/ John C. Hauck                                 Secretary
 
THE MONTANA POWER COMPANY
 
 
By            /s/ Geo. W. O'Connor    Secretary



STATE OF WASHINGTON                            )
   )
COUNTY OF KING                                         )
 
ss
 



On this 5th day of September, 1972, before me, the undersigned, a Notary Public
in and for the State of Washington, personally appeared D. H. Knight, known to
me to be Vice President of PUGET SOUND POWER & LIGHT COMPANY and acknowledged to
me that he executed the within instrument on behalf of that corporation.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my Notarial Seal the
day and year in this certificate first above written.
 

   
 
[Signature Illegible]                                         
Notary Public for the State of Washington
Residing at Bellevue
My Commission expires:  12/1/73
STATE OF MONTANA                                  )
   )
COUNTY OF SILVER BOW                          )
 
ss
 



On this 11th day of September, 1972, before me, the undersigned, a Notary Public
in and for the State of Montana, personally appeared Geo. W. O'Connor, known to
me to be the President of THE MONTANA POWER COMPANY and acknowledged to me that
he executed the within instrument on behalf of that corporation.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my Notarial Seal the
day and year in this certificate first above written.
 

   
 
[Signature Illegible]                                    
Notary Public for the State of Montana
Residing at Butte, Montana
My Commission expires:  July 17, 1974


